PER CURIAM.
This is a condemnation suit brought by appellee, Florida Power Corporation, against appellant, Swartsel Properties, Inc. The lawyers on both sides have filed outstanding briefs which we have thoroughly examined. We have heard oral argument and studied the record.
Appellant has urged five assignments of error which they contend constitute reversible errror. We have examined each of the points and the case law involved and have concluded that no reversible error was committed.
We have further concluded that a detailed opinion would in no way add to the well enunciated law in this field and would serve no useful purpose.
Affirmed.
PIERCE, C. J., and LILES and McNULTY, JJ., concur.